Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-16-2008

Santoso v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3065




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Santoso v. Atty Gen USA" (2008). 2008 Decisions. Paper 836.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/836


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT
                       ___________

                            No. 07-3065
                            ___________


                         HADI SANTOSO,

                                                 Petitioner

                                  v.

        ATTORNEY GENERAL OF THE UNITED STATES,

                                                 Respondent

             ____________________________________

              On Petition for Review of an Order of the
                   Board of Immigration Appeals
                     (Agency No. A96-204-443)
        Immigration Judge: Honorable Donald Vincent Ferlise
            ____________________________________

           Submitted Pursuant to Third Circuit LAR 34.1(a)
                            July 9, 2008

Before: RENDELL, GREENBERG and VAN ANTWERPEN, Circuit Judges

                    (Opinion filed: July 16, 2008)


                            ___________

                             OPINION
                            ___________
PER CURIAM

       Hadi Santoso petitions for review of a final order of removal issued by the Board

of Immigration Appeals (“BIA”). We will deny his petition.




                                             I.

       Santoso is a Javanese Muslim, native and citizen of Indonesia. He entered the

United States in January 2001 on a visa and remained beyond his authorized date without

permission. He was then placed in removal proceedings in July 2003. In October 2004,

Santoso applied for asylum, withholding of removal, protection under the Convention

Against Torture (“CAT”), and voluntary departure. He evidently claimed that he suffered

persecution, and feared persecution in the future, on account of an imputed political

opinion arising out of his participation in a youth organization and the assistance he

provided in rebuilding a Chinese family’s house after the 1998 riots.

       Following a hearing, the Immigration Judge (“IJ”) denied Santoso’s asylum claim

as time-barred and further determined that Santoso failed to meet his burden of proof with

respect to either withholding of removal or CAT relief. However, the IJ did grant his

request for voluntary departure. On June 20, 2007, the BIA dismissed Santoso’s appeal,

expressly agreeing with the IJ’s various findings. It therefore held that the asylum

application was time-barred. The BIA further observed that Santoso was not entitled to

withholding of removal because he failed to establish either past persecution or a well-



                                             2
founded fear of future persecution on account of a protected ground. Finally, it affirmed

the IJ’s conclusion that Santoso failed to demonstrate a likelihood of torture if returned to

Indonesia. Santoso was permitted to depart the country voluntarily within 60 days, but

the BIA ordered him removed if he failed to do so. Santoso filed a timely petition for

review.

                                              II.

       We have jurisdiction over this matter pursuant to 8 U.S.C. § 1252. Because the

BIA agreed with the findings made by the IJ and then added its own brief discussion, we

must review both the BIA’s order as well as the IJ’s decision. See, e.g., Jarbough v.

Attorney General, 483 F.3d 184, 191 (3d Cir. 2007). We review their respective factual

findings under the substantial evidence standard. See, e.g., id. To obtain withholding of

removal, Santoso was required to show “‘that it is more likely than not that [he] would be

subject to persecution on one of the specified grounds [race, religion, nationality,

membership in a particular social group, or political opinion].’” Id. at 190-91 (quoting

INS v. Stevic, 467 U.S. 407, 429-30 (1984)). The BIA agreed with the IJ that he failed to

make such a showing. After reviewing the parties’ arguments as well as the

administrative record, we conclude that this administrative determination is supported by

substantial evidence in the record.1


  1
    We note that the IJ rejected Santoso’s asylum request as untimely after expressly
concluding that he failed to satisfy the changed or extraordinary circumstances standard
for a late application. See, e.g., 8 U.S.C. §§ 1158(a)(2)(B), (D). The BIA concurred,

                                              3
       Santoso evidently challenges the IJ’s finding that he did not establish that the past

incidents described in his testimony and affidavit were committed on account of a

protected ground, including his imputed political opinion. Nevertheless, the BIA stated

that “[w]e also agree with the Immigration Judge that, assuming arguendo, the respondent

was harmed on account of a protected ground, the harm does not rise to the level of

persecution.” (AR000003 (citations omitted)). It is well established that “the concept of

persecution does not encompass all treatment that our society regards as unfair, unjust, or

even unlawful or unconstitutional.” Fatin v. INS, 12 F.3d 1233, 1240 (3d Cir. 1993).

Instead, the concept generally encompasses “threats to life, confinement, torture, and

economic restrictions so severe that they constitute a threat to life or freedom.” Id.

       In August 1998, Santoso was physically assaulted by a group of Maduranese men

demanding to know why he was helping Chinese Christians. Although certainly

unfortunate, there is adequate evidentiary support to find that the attack as well as the less

serious incidents mentioned by Santoso are insufficiently severe to constitute

persecution.2 See, e.g., Kibinda v. Attorney General, 477 F.3d 113, 119-20 (3d Cir.


adding that Santoso “does not challenge the [IJ’s] findings on this point in any
meaningful way.” (AR000002.) This Court generally may not review an administrative
determination that an asylum application was untimely. See, e.g., 8 U.S.C. § 1158(a)(3).
Santoso also fails to challenge the denial of his CAT claim, and we accordingly conclude
that he abandoned his claim. See, e.g., Chen v. Ashcroft, 376 F.3d 215, 221 (3d Cir.
2004). Accordingly, the only possible form of relief currently before the Court is
withholding of removal.
  2
     Such incidents evidently occurred during the criminal trial of the five men who
attacked Santoso. He claimed that: (1) a Maduranese individual slapped his sister;

                                              4
2007); Voci v. Gonzales, 409 F.3d 607, 615 (3d Cir. 2005). In fact, the police actually

arrested the five private citizens responsible for the attack, who were then tried, convicted

with the help of Santoso’s own testimony, and eventually sentenced to 18 months in jail.

See, e.g., Lie v. Ashcroft, 396 F.3d 530, 537 (3d Cir. 2005) (“[A]s with any claim of

persecution, violence or other harm perpetrated by civilians . . . does not constitute

persecution unless such acts are committed by the government or forces the government

is either ‘unable or unwilling’ to control.” (quotation omitted)). Given the circumstances,

we must conclude that the rejection of his past persecution claim by the BIA (and the IJ)

is supported by substantial evidence.

       Santoso also continues to claim that he fears retribution by the five men who were

incarcerated because of his testimony. He emphasizes that his siblings still residing in

Indonesia have received phone calls inquiring about his whereabouts from individuals

speaking in a Maduranese accent. However, as the BIA noted, his attackers apparently

did not harm him after they were released from jail. In addition, there is no real reason to

conclude that the government would not act to stop or at least punish any criminal acts of

revenge against him, especially in light of its previous prosecution and incarceration of

the five men. We therefore conclude that the BIA committed no reversible error in




(2) Maduranese gang members drove by his house on motorcycles shouting insults and
throwing rocks; and (3) the gang members made threatening phone calls to the house
several times a day.

                                              5
rejecting his claim of a well-founded fear of future persecution.3

                                            III.

       For the foregoing reasons, we hold that substantial evidence supports the denial of

Santoso’s request for withholding of removal. We will accordingly DENY his petition

for review.




  3
    Santoso also argues in passing that the IJ misapplied the governing law and failed to
consider key parts of his testimony. A review of the record indicates that both the BIA
and the IJ properly considered the evidence presented and made no apparent error of law.

                                             6